        Case 2:18-cv-01839-MMB Document 61 Filed 01/18/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 THE CENTER FOR INVESTIGATIVE                     :
 REPORTING,                                       :
                                                  :
                       Plaintiff,                 :
                                                  : CIVIL ACTION
               v.                                 : NO. 18-cv-01839-MMB
                                                  :
 SOUTHEASTERN PENNSYLVANIA                        : (Judge Baylson)
 TRANSPORTATION AUTHORITY,                        :
                                                  :
                       Defendant.                 :
                                                  :



                                    NOTICE OF APPEAL

       Notice is hereby given that Plaintiff, The Center for Investigative Reporting, appeals to


the United States Court of Appeals for the Third Circuit from the Memorandum Opinion


(ECF 55) issued in this matter on November 28, 2018 and the subsequent Final Judgment &


Decree (ECF 59) entered on December 20, 2018.


Dated: January 18, 2019                          /s/ Molly Tack-Hooper
                                                 Molly Tack-Hooper
                                                 AMERICAN CIVIL LIBERTIES UNION OF
                                                 PENNSYLVANIA
                                                 P.O. Box 60173
                                                 Philadelphia, PA 19102
                                                 (215) 592-1513 x 113
                                                 mtack-hooper@aclupa.org

                                                 John S. Stapleton
                                                 Robert Wiygul
                                                 HANGLEY ARONCHICK SEGAL PUDLIN &
                                                 SCHILLER
Case 2:18-cv-01839-MMB Document 61 Filed 01/18/19 Page 2 of 2



                              One Logan Square, 27th Floor
                              Philadelphia, PA 19103
                              (215) 568-6200
                              jzs@hangley.com
                              raw@hangley.com

                              Brian Hauss, pro hac vice
                              AMERICAN CIVIL LIBERTIES UNION
                              FOUNDATION
                              125 Broad Street, 18th Floor
                              New York, NY 10004
                              (212) 548-2500
                              bhauss@aclu.org

                              Seth Kreimer (PA ID No. 26102)
                              3400 Chestnut Street
                              Philadelphia, PA 19104
                              (215) 898-7447
                              skreimer@law.upenn.edu

                              D. Victoria Baranetsky, pro hac vice
                              THE CENTER FOR INVESTIGATIVE
                              REPORTING
                              1400 65th Street, Suite 200
                              Emeryville, CA 94608
                              (510) 982-2890 ext. 390
                              vbaranetsky@revealnews.org
